1 Reported in 1 N.W.2d 377.
Our holding in the prior appeal of this case must determine this one. See Pattridge v. Palmer, 201 Minn. 387, 277 N.W. 18. We there held that as to that part of the cause of action upon a promissory note which was barred by the statute of limitations of California, where defendant was resident, there could be no action in Minnesota, where plaintiff was resident and the note payable, even though the action was brought within the period of the statute of limitations of this state. Upon this appeal from a judgment of dismissal of an action brought against the other two comakers of the same note, the facts are indistinguishable from those in the prior case. It should be evident to all that what is law for one of several comakers is law for the rest. 1 Dunnell, Dig.  Supp. § 398.
Judgment affirmed.